Title: To George Washington from Alexander Smith, 9 November 1796
From: Smith, Alexander
To: Washington, George


                        
                            Sir 
                            Alexandria Novr 9th 1796
                        
                        Need usaly Allone is the Only Cause of my troubling You Once more when I wrote
                            last I had Every Reason to beliave that it would be in my power to pay Your mony when Due by
                            makeing Some Small Sacrafice but my hopes in Some mesure is blasted Since that
                            time I have had payments withheld to Amtt   near
                            ten thousand Dollars for flour Salt and Cash lent and I find that I
                            Cannot Collect therefore Shall be Obliged to Give time I have Sufitiant to pay Every
                            Gentlemn that I Owe One Shilling without Selling Reael Estate but at the Same time will
                            Dispose of Any property I have to pay my Debts I therefore Request it as a Singuler favour
                            to Only Give me Ninty Days more indulgance from the 24th this month At which time Your mony
                            becoms Due you Shall have the Same inclosur I have
                            Communicated my mind to Mr Wm Pearce and Showed him a Statement of my
                                books in Order that he may more fully Sattisfey you that their is no
                            Danger of Loosing Any mony by me at present I Do not think it will be in
                            my power to take Up my note a few lines On this business will be
                            thankfully Received By Your Obednt Hule Sert
                        
                            Alexr Smith
                            
                        
                    